In re: Frank Bruno Giordano and Lynda Brandt applying for writs of certiorari.
Granted. (See order)
The petition of the relators in the above entitled and numbered case having been duly considered,
It is ordered that a Writ of Certiorari issue herein, directing the Honorable Frank V. Zacearía, Judge of the Twenty Fourth Judicial District, Court for the Parish of Jefferson, to transmit to the Supreme Court of Louisiana, on or before the 2nd day of October, 1973, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relators herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through counsel shall show cause, in this court, on the 2nd day of October, 1973, at 10 o’clock A.M., why the relief prayed for in the petition of the relators should not be granted,
SUMMERS, J., dissents from the granting of this writ. The case of State v. Anselmo, 260 La. 306, 256 So.2d 98 (1971) is dispositive of the issue presented by this application.